Case 1:20-cv-23598-KMW Document 12-2 Entered on FLSD Docket 11/02/2020 Page 1 of 5
Case 1:20-cv-23598-KMW Document 12-2 Entered on FLSD Docket 11/02/2020 Page 2 of 5
   Case 1:20-cv-23598-KMW Document 12-2 Entered on FLSD Docket 11/02/2020 Page 3 of 5

ORR Release Notification
                                 ORR NOTIFICATION TO ICE CHIEF COUNSEL RELEASE OF UNACCOMPANIED
                                      ALIEN CHILD TO SPONSOR AND REQUEST TO CHANGE ADDRESS


ORR has determined that the below Juvenile Respondent should be released to a sponsor. The Director of the Office of Refugee
Resettlement, Department of Health and Human Services requests that the Chief Counsel, Immigration and Customs
Enforcement, Department of Homeland Security notify the Executive Office of Immigration Review of the change of address.

 Date of Request:                 Name of Requestor                                    Title                                           Telephone Number
 01/17/2018                                                                            Case Manager

Juvenile Respondent's Alien Number, complete name and aliases, date of birth and claimed country of origin:
1. Juvenile respondent's biographical information

  Name:                                                                                A#:

  Aliases (if any):                                                                    DOB:                             08/20/2014

  Country of Origin:              Honduras

Juvenile Respondent's prior Address:
Program Name (if Applicable):               BCFS San Antonio TFC

 Street Address                                                                        Mailing Address (if different)




 City                                  State                   Zip                       City                                  State                  Zip
 San Antonio                           TX                      78230                     San Antonio                           TX                     78228

 Telephone Number                                                                        Alternate Telephone #

Juvenile Respondent's new Address:
Program Name (if Applicable):

 Street Address                                                                        Mailing Address (if different)




 City                                  State                   Zip                       City                                  State                  Zip

 Miami                                FL
 Telephone Number                                                                        Alternate Telephone #

Custodian Information:

 Name                                                         Title relationship                                             Telephone Number
                                                       Mother

The Release is scheduled to take place on :

The next scheduled court appearance for this juvenile is:

ORR certifies that on: the Respondent and Sponsor ware notified that they must inform Immigration Court directly of any further change of
address

For releases, notification should be made at least 48 hours in advance. If notification is not made at least 48 hours in advance of release, please
explain reason(s) below.




cc: Attorney of Record
DHS/ICE/DRO
   Case 1:20-cv-23598-KMW Document 12-2 Entered on FLSD Docket 11/02/2020 Page 4 of 5

ORR Release Notification




cc: Attorney of Record
DHS/ICE/DRO
        Case 1:20-cv-23598-KMW Document 12-2 Entered on FLSD Docket 11/02/2020 Page 5 of 5




                                                                                                                                                                        Office of Refugee Resettlement
 U.S. Department of Health and Buman Services                                                                                                                  Verification of Release, Rev. 05/29/201 S

                                                                                 OFFfCE OF REFUGEE RESETTLEl\fENT
                                                                                      Oivi�ion of Children's Services
                                                                                     VERrFlCATION OF RELEASE

      Name of Minor:                                                                        Aliases (if anv):

      Minor's Date of Birth:                        08/20/2014                              Minor's A#:

                                                                 The Office of Refugee Resettlement (ORR) has released the above named minor from
                                                                 Federal custody pursuant to section 462 of the Homeland Security Act of2002 and section
                                                                 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of2008
                                                                 to the care of:

                                                                 Name of Sponsor:

                                                                 Aliases (if anv):

                                                                 Address:                                                                                     Tel#:

                                                                 City: Miami                                         State:       FL                           Zio Code:

                                                                 Relationshio to Child:                      Mother


                                                              Acknowledgement of the Sponsor Care Agreement

        The above named sponsor has agreed to the provisions set forth in the Sponsor Care Agreement, pertaining to the minor's
        care, safety, and well-being, and the sponsor's responsibility for ensuring the minor's presence at all future proceedings
        before the Department of Homeland Security and the Department of Justice/Executive Office for Tm migration Review
        (EOJR).
                                                                                For Internal Use Only


    Name ORR care provider                                      BCFS San Anlonio TFC

    Facility

    Date                                                        01/29/2018




This official U.S. Department Health and Human Ser\/ices (HHS) Verification of Release form, issued by HHS's Office of Refugee Resettlement (ORR), should be
considered as evidence that the above named sponsor was given physical custody of the above named minor on the date indicated on this form, and that
the above named sponsor agreed to conditions outlined in a sponsor care agreement, Including housing the minor at the address reflected on the form. The
Verification of Release form also Jndlcates the date of birth of the above named minor, as determined by HHS based on officlal documents or, In cases
involving missing documentation, on other measures to determine probable age.


According to the Department of Education, al! children in the United States are entitled to equal access to a public elementary and secondary educatiori,
regardless of their or their parents' actual or perceived natlonal origin, citizenship, or Immigration status. This includes recently arrived unaccompanied
children, who are in immlgration proceedings while residing ln local communities with a parent, family member, or other appropriate adult sponsor, While
---·:ding with a sponsor, these children have a right under federal law to enroll in publtc elementary and secondary schools in their local communities and
   >eneflt from educatlonat services, as do all children ln the U.S.


Department of Education Guidance can be found at: http:l{www2.ed.gov/policy/rights/guid/uraccompanied-children-2.pdf
